                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 MARK RICHARD KOESTER,                         )
                                               )
                       Plaintiff.              )
                                               )
               V.                              )   C.A.No.17-144(MN)
                                               )
 MARION RYAN, et al.,                          )
                                               )
                       Defendants.             )

                                    MEMORANDUM OPINION



Mark Richard Koester, Sussex Correctional Institution, Georgetown, Delaware. Pro Se Plaintiff.

Marion Ryan, Pro Se Defendant.

Nicholas Robert Wynn, Esquire, White & Williams, Wilmington, Delaware.            Counsel for
Defendant Connections Community Service Group.




November 2, 2018
Wilmington, Delaware
       Plaintiff Mark Richard Koester ("Koester"), an inmate at Sussex Correctional Institution

("SCI") in Georgetown, Delaware, filed this action pursuant to 42 U.S.C. § 1983. 1 (D.I. 1). He

also raises supplemental state claims. Plaintiff appears p ro se and has been granted leave to

proceed in forma pauperis.      (D.I. 7).   Before the Court is Connections Community Support

Programs, Inc. 's and the unidentified medical staffs (collectively, the " Medical Defendants" )

motion to dismiss2 and Plaintiffs request for counsel. (D.I. 15, 25). Plai_!'ltiff opposes the motion

to dismiss. (D.I. 19).

I.     BACKGROUND

       The Court screened the Complaint on May 18, 2017, identified cognizable and non-

frivolous clams, and issued a service order. (D.I. 10). Named Defendants include Marion Ryan

("Ryan"), Connections Community Service G roup ("Connections"), and unnamed medical

providers and nurses from December 2013 through April 2016. (D.I. 1). The Medical Defendants

move for dismissal on the grounds that the Complaint: ( 1) fails to satisfy the pleading requirements

of Twombly and Iqbal; (2) fails to state a claim of deliberate indifferent to serious medical needs;

(3) fai ls to plead that Connections maintained a policy, practice or custom that caused the alleged

deliberate indifference to a serious medical need; and (4) P laintiff failed to submit an affidavit to

support the medical negligence claim.




       When bringing a§ 1983 claim, a plaintiff must allege that some person has deprived him
       of a federal right, and the person w ho caused the deprivation acted under color of state law.
       West v. Atkins, 487 U.S. 42, 48 (1988).

2
       Although the motion is filed by the Medical Defendants, Defendant Marion Ryan is not
       currently represented by counsel.
       Connections initially stated that it had no record of an employee or former employee named

Marion Ryan. (D.I. 15 at 1). However, after reviewing submissions by Plaintiff and further

investigation, Connections determined that Marion Ryan is Louise Marion Ryan.              Medical

Defendants move for Ryan's dismissal on the grounds that the Complaint fails to state a claim

against her and she was not properly served. (D.I. 20).

II.    LEGALSTANDARDS

       In reviewing a motion filed under Fed. R. Civ. P. 12(b)(6), the court must accept all factual

allegations in a complaint as true and take them in the light most favorable to plaintiff. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007). Because Plaintiff proceeds prose, his pleading is

liberally construed and his complaint, "however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers." Erickson, 551 U.S. at 94. A court may

consider the pleadings, public record, orders, exhibits attached to the complaint, and documents

incorporated into the complaint by reference. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

U.S. 308, 322 (2007). A Rule 12(b)(6) motion may be granted only if, accepting the well-pleaded

allegations in the complaint as true and viewing them in the light most favorable to the

complainant, a court concludes that those allegations "could not raise a claim of entitlement to

relief." Bell At/. Corp. v. Twombly, 550 U.S. 544, 558 (2007).

       "Though 'detailed factual allegations' are not required, a complaint must do more than

simply provide 'labels and conclusions' or 'a formulaic recitation of the elements of a cause of

action."' Davis v. Abington Mem 'l Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (quoting Twombly,

550 U.S. at 555). The Court is "not required to credit bald assertions or legal conclusions

improperly alleged in the complaint." In re Rockefeller Ctr. Props., Inc. Sec. Litig., 311 F.3d 198,




                                                 2
216 (3d Cir. 2002). A complaint may not be dismissed, however, "for imperfect statement of the

legal theory supporting the claim asserted." Johnson v. City ofShelby, 135 S. Ct. 346,346 (2014).

          A complainant must plead facts sufficient to show that a claim has "substantive

plausibility." Id. at 347. That plausibility must be found on the face of the complaint. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). "A claim has facial plausibility when the [complainant] pleads

factual content that allows the court to draw the reasonable inference that the [accused] is liable

for the misconduct alleged." Id. Deciding whether a claim is plausible will be a "context-specific

task that requires the reviewing court to draw on its judicial experience and common sense." Id.

at 679.

III.      DISCUSSION

          A.     Connections

          When a plaintiff relies upon a theory of respondeat superior to hold a corporation liable,

he must allege a policy or custom that demonstrates such deliberate indifference. Sample v. Diecks,

885 F.2d 1099, 1110 (3d Cir. 1989); Miller v. Correctional Med Sys., Inc., 802 F. Supp. 1126,

1132 (D. Del. 1992). To establish that Connections is directly liable for the alleged constitutional

violations, Plaintiff "must provide evidence that there was a relevant [Connections] policy or

custom, and that the policy caused the constitutional violation[s] [plaintiffj allege[s]." Natale v.

Camden Cty. Facility, 318 F.3d 575, 584 (3d Cir. 2003) (because respondeat superior or vicarious

liability cannot be a basis for liability under 42 U.S.C. § 1983, a corporation under contract with

the state cannot be held liable for the acts of its employees and agents under those theories).

Assuming the acts of Connections' employee have violated a person's constitutional rights, those

acts may be deemed the result of a policy or custom of the entity for whom the employee works,

thereby rendering the entity liable under § 1983, where the inadequacy of existing practice is so




                                                  3
likely to result in the violation of constitutional rights that the policymaker can reasonably be said

to have been deliberately indifferent to the need. See Natale, 318 F.3d at 584 (citations omitted).

       "Policy is made when a decisionmaker possess[ing] final authority to establish ... policy

with respect to the action issues an official proclamation, policy or edict." Miller v. Corr. Med.

Sys., Inc., 802 F. Supp. 1126, 1132 (D. Del. 1992) (alteration in original) (quoting Andrews v. City

ofPhiladelphia, 895 F.2d 1469, 1480 (3d Cir. 1990)). "Custom, on the other hand, can be proven

by showing that a given course of conduct, although not specifically endorsed or authorized by

law, is so well-settled and permanent as virtually to constitute law." Id. (citing Andrews, 895 F.2d

at 1480; Fletcher v. O'Donnell, 867 F.2d 791, 793-94 (3d Cir. 1989)).

       As noted above, Connections seeks dismissal arguing the Complaint does not meet the

requisite pleadings requirements.     Connections contends that the Complaint does not allege

deliberate indifference to a serious medical need and that Plaintiffs vague allegations are

insufficient to plead a policy or practices claim of Eighth Amendment deliberate indifference.

       Plaintiff alleges that he submitted numerous sick call slips in 2013 and 2014 complaining

of rectal bleeding and painful bowel movements. Plaintiff advised medical personnel of a familial

history of colon cancer. Plaintiff was treated for hemorrhoids and was asked why he engaged in

anal sex, a practice he denied. Beginning in 2015, Plaintiff requested a colonoscopy "over and

over again" because the pain and bleeding became unbearable. (D.I. 1 at 6-7). Plaintiff finally

saw an outside physician on April 18, 2016 who performed a colonoscopy, and, on June 27, 2016,

another physician diagnosed him with anal cancer. By the time Plaintiff received a PET scan he

was diagnosed with stage three cancer. The Complaint alleges that Plaintiff repeatedly sought

treatment for rectal bleeding, but treatment was repeatedly delayed or not provided.




                                                  4
       There is no dispute that Connections is responsible for inmate care at SCI. It is alleged that

Plaintiff has a serious medical condition, indeed he has cancer, but despite complaints of rectal

bleeding and a familial history of colon cancer, treatment was delayed or denied. Plaintiff is not

required to recite the specific text or official policy. He must only place Connections on notice as

to its alleged improper conduct and the policy in place that created such conduct.

       Liberally construing the allegations, Plaintiff adequately states a claim against

Connections. The Complaint pleads facts that Plaintiff did not receive testing and care despite the

necessity for it and that Connections seems to have a policy of delaying or denying medical care.

While discovery may show that Connections acted properly, at this stage of the litigation, Plaintiff

has pied sufficient facts to proceed against Connections. Therefore, the Court will deny the motion

to dismiss. (D.1. 15).

       B.      Ryan

       In their reply brief, Medical Defendants seek dismissal of Ryan and unnamed medical

Defendants on the grounds that the Complaint fails to state a claim against them. (D.I. 20). They

also move for dismissal of Ryan contending she was not properly served.

       Liability in a 42 U.S.C. § 1983 action is personal in nature, and to be liable, a defendant

must have been personally involved in the wrongful conduct. In other words, defendants are

"liable only for their own unconstitutional conduct." Barkes v. First Corr. Med, Inc., 766 F.3d

307,316 (3d Cir. 2014), rev'd on other grounds sub nom, Taylor v. Barkes, 135 S.Ct. 2042 (2015).

A civil rights complaint must state the conduct, time, place, and persons responsible for the alleged

civil rights violations. Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (citing Boykins v.

Ambridge Area Sch. Dist., 621 F.2d 75, 80 (3d Cir. 1980); Hall v. Pennsylvania State Police, 570

F.2d 86, 89 (3d Cir. 1978)).




                                                 5
       As pied, the Complaint laGks sufficient facts to state claims against Ryan and the unnamed

Medical Defendants. Therefore, the Court will grant the motion to dismiss the claims against

them. Plaintiff, however, has submitted documents that indicate he was seen by Ryan. (D.I. 16).

Since it appears plausible that Plaintiff may be able to articulate a claim against Ryan or other

individuals, he will be given an opportunity to amend his pleading. See O'Dell v. United Stqtes

Gov 't, 256 F. App'x 444 (3d Cir. 2007) (leave to amend is proper where the plaintiffs claims do

not appear "patently meritless and beyond all hope of redemption").

       C.      Medical Negligence

       Plaintiff also raises a medical negligence claim. In Delaware, medical malpractice is

governed by the Delaware Health Care Negligence Insurance and Litigation Act. 18 Del. C.

§§ 6801-6865. When a party alleges medical negligence, Delaware law requires the party to

produce an affidavit of merit with expert medical testimony detailing: (1) the applicable standard

of care; (2) the alleged deviation from that standard; and (3) the causal link between the deviation

and the alleged injury. Bonesmo v. Nemours Found, 253 F. Supp. 2d 801, 804 (D. Del. 2003)

(quoting Green v. Weiner, 766 A.2d 492, 494-95 (Del. 2001)) (internal quotations omitted);

18 Del. C. § 6853. Because Plaintiff alleges medical negligence, at the time he filed the Complaint

he was required to submit an affidavit of merit as to each Defendant signed by an expert witness.

18 Del. C. § 6853(a)(l). A review of the record indicates that Plaintiff failed to accompany the

complaint with an affidavit of merit as required by 18 Del. C. § 6853(a)(l). Therefore, the Court

will grant Medical Defendants' motion to dismiss this claim. 3



3
       Under 18 Del. C. § 6856, a plaintiff has two years to bring a medical negligence suit.
       However, without a proper affidavit, a complaint sounding in medical negligence is
       insufficient and the statute of limitation will not be tolled. See Benson v. Mow, 2014 WL
       7007758, at *2 (Del. Super. Dec. 4, 2014) (Complaint, although filed within the proper
       period, was accompanied by a non-statutorily compliant affidavit of merit and was time-


                                                 6
IV.    REQUEST FOR COUNSEL

       Plaintiff seeks counsel on the grounds that he is incarcerated, is unable to retrieve his

medical records, has unsuccessfully sought to retain counsel, is unskilled in the law, and his health

issues burden his ability to proceed on his own. (D.I. 25).

       A pro se litigant proceeding in forma pauperis has no constitutional or statutory right to

representation by counsel. 4 See Brightwell v. Lehman, 637 F.3d 187, 192 (3d Cir. 2011); Tabron

v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). However, representation by counsel may be appropriate

under certain circumstances, after a finding that a plaintiffs claim has arguable merit in fact and

law. Tabron, 6 F.3d at 155.

       After passing this threshold inquiry, the Court should consider a number of factors when

assessing a request for counsel. Factors to be considered by a court in deciding whether to request

a lawyer to represent an indigent plaintiff include: (1) the merits of the plaintiffs claim; (2) the

plaintiffs ability to present his or her case considering his or her education, literacy, experience,

and the restraints placed upon him or her by incarceration; (3) the complexity of the legal issues;

(4) the degree to which factual investigation is required and the plaintiffs ability to pursue such

investigation; (5) the plaintiffs capacity to retain counsel on his or her own behalf; and (6) the

degree to which the case turns on credibility determinations or expert testimony. See Montgomery

v. Pinchak, 294 F.3d 492, 498-99 (3d Cir. 2002); Tabron, 6 F.3d at 155-56. The list is not

exhaustive, nor is any one factor determinative. Tabron, 6 F.3d at 157.



       barred as not filed within the statutory period). It is clear from the face of the Complaint,
       that Plaintiffs medical negligence claims are now time-barred.
4
       See Mallard v. United States Dist. Court for the S. ·Dist. of Iowa, 490 U.S. 296 (1989)
       (given that the operative word in the statute is "request,"§ 1915(d) (now§ 1915(e)(l))
       does not authorize a federal court to require an unwilling attorney to represent an indigent
       civil litigant).


                                                 7
       Assuming, solely for the purpose of deciding this motion, that Plaintiffs claims have merit

in fact and law, several of the Tabron factors militate against granting his request for counsel.

First, this matter is in the early stages, and Plaintiff will be given leave to amend his claim. Also,

to date, he has ably represented himself. Therefore, at this juncture the Court will deny Plaintiff's

request for counsel without prejudice to renew. (D.1. 25). Should the need for counsel arise later,

one can be sought at that time.

V.     CONCLUSION

       For the above reasons, the Court will: (1) grant in part and deny Defendant's motion to

dismiss (D.I. 15); and (2) deny without prejudice to renew Plaintiffs request for counsel (D.I. 25).

Plaintiff will be given leave to file an amended complaint and to identify unnamed defendants.

       An appropriate order will be entered.




                                                  8
